Case 1:11-cr-00026-TWP-KPF Document 214 Filed 08/21/20 Page 1 of 2 PageID #: 2121




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
                               Plaintiff,           )
                                                    )
                          v.                        )     No. 1:11-cr-00026-TWP-KPF
                                                    )
  GEOFFRIE ALLEN LEE DILL,                          ) -01
                                                    )
                               Defendant.           )

             Order Denying Motion for Compassionate Release Without Prejudice

         Defendant filed a pro se letter that the Court construes as a Motion for Compassionate

  Release under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C. §

  3582(c)(1)(A). Dkt. 212. On its face, the motion does not show that Defendant is entitled to

  compassionate release under § 3582(c)(1)(A). Accordingly, the motion, dkt. [212], is denied

  without prejudice.

          If Defendant wishes to renew the motion, Defendant may do so by completing and

  returning the enclosed form motion. The clerk is directed to enclose a copy of the form Motion

  for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se

  Prisoner) with Defendant's copy of this Order.

         IT IS SO ORDERED.

                    8/21/2020
         Date:
Case 1:11-cr-00026-TWP-KPF Document 214 Filed 08/21/20 Page 2 of 2 PageID #: 2122




  Distribution:

  Geoffrie Dill
  Reg. No. 09906-028
  FCI Forrest City Medium
  Federal Correctional Institution
  P.O. Box 3000
  Forrest City, AR 72336

  All Electronically Registered Counsel




                                          2
